Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 1 of 246      FILED




                                                                 5:06 pm, 6/22/20

                                                           Margaret Botkins
                                                            Clerk of Court




                                           20-MC-99-SWS
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 2 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 3 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 4 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 5 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 6 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 7 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 8 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 9 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 10 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 11 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 12 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 13 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 14 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 15 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 16 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 17 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 18 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 19 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 20 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 21 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 22 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 23 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 24 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 25 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 26 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 27 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 28 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 29 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 30 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 31 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 32 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 33 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 34 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 35 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 36 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 37 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 38 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 39 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 40 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 41 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 42 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 43 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 44 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 45 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 46 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 47 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 48 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 49 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 50 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 51 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 52 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 53 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 54 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 55 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 56 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 57 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 58 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 59 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 60 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 61 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 62 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 63 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 64 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 65 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 66 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 67 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 68 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 69 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 70 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 71 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 72 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 73 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 74 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 75 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 76 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 77 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 78 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 79 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 80 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 81 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 82 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 83 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 84 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 85 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 86 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 87 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 88 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 89 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 90 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 91 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 92 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 93 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 94 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 95 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 96 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 97 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 98 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 99 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 100 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 101 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 102 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 103 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 104 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 105 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 106 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 107 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 108 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 109 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 110 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 111 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 112 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 113 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 114 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 115 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 116 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 117 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 118 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 119 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 120 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 121 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 122 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 123 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 124 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 125 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 126 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 127 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 128 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 129 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 130 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 131 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 132 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 133 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 134 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 135 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 136 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 137 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 138 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 139 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 140 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 141 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 142 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 143 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 144 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 145 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 146 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 147 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 148 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 149 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 150 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 151 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 152 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 153 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 154 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 155 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 156 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 157 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 158 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 159 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 160 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 161 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 162 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 163 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 164 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 165 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 166 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 167 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 168 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 169 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 170 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 171 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 172 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 173 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 174 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 175 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 176 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 177 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 178 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 179 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 180 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 181 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 182 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 183 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 184 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 185 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 186 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 187 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 188 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 189 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 190 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 191 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 192 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 193 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 194 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 195 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 196 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 197 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 198 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 199 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 200 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 201 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 202 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 203 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 204 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 205 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 206 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 207 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 208 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 209 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 210 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 211 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 212 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 213 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 214 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 215 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 216 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 217 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 218 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 219 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 220 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 221 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 222 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 223 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 224 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 225 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 226 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 227 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 228 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 229 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 230 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 231 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 232 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 233 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 234 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 235 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 236 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 237 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 238 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 239 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 240 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 241 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 242 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 243 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 244 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 245 of 246
Case 1:20-mc-00099-SWS Document 1 Filed 06/22/20 Page 246 of 246
